Citation Nr: 0419570	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  97-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a hip disability.  


REPRESENTATION

Appellant represented by:  New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  He had subsequent periods of reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In July 2003, the Board remanded the veteran's claim to the 
RO for additional development.  


FINDING OF FACT

The veteran's acetabular dysplasia of the hips is a 
hereditary disorder that was first manifested during his 
military service.


CONCLUSION OF LAW

Acetabular dysplasia of the hips may be considered to have 
been incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003); VAOPGCPREC 67-90; VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1152 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2003).

In VAOGCPREC 3-2003, VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

Temporary or intermittent flare-ups of a preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the law providing for VA 
compensation benefits. 38 C.F.R. § 3.303(c).  However, 
service connection may be granted for diseases of a 
congenital, developmental or familial origin.  Monroe v. 
Brown, 4 Vet. App. 513, 514 (1993); VAOPGCPREC 82-90.  

In September 1988, VA General Counsel issued another 
precedent opinion to update the previous opinion provided in 
VA O.G.C. Prec. Op. No. 1-85. In this opinion, General 
Counsel held that a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rating during service.  VA O.G.C. Prec. Op. 
No. 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 
18, 1990)).

II.  Factual Background

The appellant maintains that he sustained a hip injury during 
both his active military service as well as his reserve duty.  
More specifically, he contends that he had injured his hip in 
1981 when he lifted artillery shells at Fort Polk, Louisiana, 
while he was with A Battery, 319th Field Artillery.  He 
maintains that he was seen by a medic, who gave him an ice 
pack and told him that he had sprained his hip.  The veteran 
contends that during his discharge examination, he did not 
complain about his hip.  The veteran's representative has 
maintained that the veteran experienced a sudden and dramatic 
onset of a hip condition in October and November "1989."  

Available service medical records from the veteran's periods 
of active and reserve duty reflect that on a September 1979 
Report of Medical History, the veteran denied having swollen 
or painful joints, or any bone, joint or other deformity.  
Both a July 1981 periodic examination report and an October 
1986 enlistment examination report for the United States Army 
Reserves, reflects that the veteran's lower extremities were 
found to have been "normal."  An October 1986 Report of 
Medical History reflects that the veteran described his 
health as "fair."  He denied having any swollen or painful 
joints, or bone, joint or other deformity.  A November 1990 
examination report for the United States Army Reserves 
reflects that the veteran's right hip was found to have been 
out of place and painful with running and lifting, and that 
he had been under evaluation since 1982 but with no 
definitive treatment.  The examining physician recommended 
that the veteran undergo a medical board evaluation.  

During VA and general orthopedic and general medical 
examinations in March 1996, the veteran reported a history 
with respect to his hips, which is consistent with that 
previously reported in this decision.  A review of these 
reports reflects that the veteran was noted to have limped on 
his right leg.  The veteran complained of having pain in his 
hips with heavy labor and when he walked and ascended stairs.  
He indicated that he was unable to run.  The veteran reported 
having periodic bulging in his right groin area.  He related 
that after service, he had sought treatment by a private 
physician in Nashville, Tennessee but that he had no specific 
recollection or any records.  He maintained that during his 
reserve service, he continued to experience discomfort in the 
right hip which eventually led to his discharge.  The veteran 
reported being employed as a guard since 1989.  X-rays of the 
hips showed no evidence of fractures or dislocations; the 
acetabular fossa on both sides were shallow.  A diagnosis of 
acetabular dysplasia, bilateral hips, right hip worse than 
the left was recorded by the orthopedic examiner.  

VA X-rays of the hips, performed in October 1986 and February 
1987, showed no abnormalities and right acetabular dysplasia 
with no interval change.  

During a November 1996 hearing at the RO in New York, New 
York, the veteran gave testimony concerning the issue on 
appeal, which is consistent with that previously reported in 
this decision. 

In a December 1996 VA opinion, the examiner concluded, after 
a review of the veteran's claims file and medical history, 
that the veteran had dysplasia of the hip, a condition which 
was considered congenital in nature and, if found to have 
been relatively mild, might not be recognized until later in 
life.  

Private treatment reports, dated in July 1997 and August 
2001, were submitted by C. W. M.D., and J. M. L. M.D., 
respectively.  Upon evaluation by Dr. W., the veteran 
reported that he had had "hip" pain since 1981, with the 
right greater than the left and which was localized to the 
groin and increased with walking.  The veteran reported that 
he was working part time (eighteen hours a week), and that he 
was unable to work full time because of increased pain with 
lifting, pushing and pulling.  He reported that he was a 
candidate for a hip replacement.  Dr. W. entered impressions 
of bilateral hip pain, right greater than left, and a history 
of hip dysplasia.  Dr. L. noted that the veteran had right 
hip dysplasia.  

Upon evaluation by VA in March 2003, the examiner noted that 
he had reviewed the claims file.  After a physical evaluation 
of the veteran, the examiner entered impressions of bilateral 
hip dysplasia, right greater than left, with bilateral 
limitation of motion and pain in all ranges of motion and 
possible degenerative changes in the right hip joint which 
were to be determined by X-ray (X-rays showed shallow 
acetabular fossa, the right greater than the left with no 
evidence of fractures or dislocations, and degenerative 
cystic changes of the lateral margin of the right acetabular 
roof.)  It was the examiner's opinion that given the 
veteran's history and absence of trauma and nature of his 
condition, it appeared that he suffered from  congenital hip 
dysplasia.  The examiner indicated that while the in-service 
incident described by the veteran might have been a hip 
dislocation with subsequent pain, the service medical record 
did not support such an occurrence.  The examiner noted that 
the exact onset of the symptoms of right hip dysplasia 
remained uncertain.  Overall, the examiner determined that 
the veteran's condition was congenital, that is, it was 
present at birth. 

Pursuant to a Board remand in July 2003, the veteran was 
evaluated by VA in December 2003 by the same examiner who had 
performed the March 2003 VA examination.  The examiner 
indicated that he had reviewed the veteran's claims folder 
and service medical records prior to the examination.  After 
a physical evaluation of the veteran, impressions of 
bilateral hip dysplasia, demonstrated radiologically, with 
greater involvement of the right than the left, and early 
degenerative changes in the shallow acetabular were reported 
by the examiner.  In conclusion, the examiner indicated that 
it would not be possible to state that the veteran's present 
condition was a direct result of the veteran's military 
service, given that the appellant's developmental condition 
would have placed him at an increased risk for injury.  
However, the examiner further noted that it was likely that 
the first manifestations of the veteran's developmental 
condition occurred in service, though documentation was 
wanting.  The examiner expounded that after the first 
manifestation of the veteran's hip disability, the natural 
course of the condition had played out as expected, which had 
led to the present disability.  Overall, the examiner 
concluded that it was as likely as not that the initial 
manifestation of the veteran's developmental hip condition 
had occurred during service.  

III.  Analysis

As noted above, a VA examiner concluded both in March and 
December 2003, that the veteran had a congenital hip 
disability, that is, it was present at birth. Nonetheless, no 
hip disease or defect was noted at the veteran's entry 
examination.  Consequently, the veteran is presumed to have 
been in sound condition at entry, at least as far as a hip 
disability is concerned.  As already noted, to overcome this 
presumption of soundness, there must be clear and 
unmistakable evidence that disability preexisted military 
service and clear and unmistakable evidence that it was not 
aggravated by service.  Although the Board finds that there 
is evidence of preexisting disability and no aggravation, 
such evidence is not clear and unmistakable, especially given 
the entry examination report and the concepts regarding 
hereditary or developmental diseases as articulated in 
VAOPGCPREC 67-90 and VAOPGCPREC 82-90.  (The veteran's hip 
dysplasia clearly does not appear to be a defect within the 
meaning of 38 C.F.R. § 3.303 because it underwent a 
progressive worsening with time.  VAOPGCPREC 82-90.)

The veteran's hip disability, diagnosed as acetabular 
dysplasia of the hips, was manifested during service.  In 
this regard, the VA examiner, who provided opinions in both 
March and December 2003, has concluded that it was as likely 
as not that the initial manifestations of the veteran's 
developmental hip condition occurred during his military 
service.  (Presumably, given the examiner's impression of 
bilateral hip dysplasia, his opinion regarding manifestations 
in service can be taken to be a reference to the bilateral 
hip disability.)  Thus, the veteran's hip condition clearly 
manifested itself during service.  Accordingly, as the 
pathological signs or symptoms of the veteran's hip 
disability, currently diagnosed as acetabular dysplasia of 
the hips, were not shown by clear and unmistakable evidence 
to have been manifested prior to service, this disease can be 
considered to have been incurred in service.  


ORDER

Service connection for acetabular dysplasia of the hips is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



